DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 14-29 in the reply filed on 06/29/2022 is acknowledged.
Claims 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 28 recites “a connecting section between the first container receptacle or a second container receptacle”. It is unclear what elements the connecting section is “between” and how “between” can be used to describe the location of the connecting section with respect to only one of the container receptacles. This limitation will be interpreted as “a connecting section between the first container receptacle and a second container receptacle”. 
	Claim 29 recites “a connecting section between the first container receptacle or a second container receptacle” and is rejected for the same reasons stated above in claim 28. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 17-22 and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lura et al. (Pub. No.: US 2017/0239411 A1).
Regarding claim 14, Lura discloses (fig. 7A) a container holder (infusate holder 701) for a dialysis apparatus (abstract), comprising:
	A first container receptacle (interior compartment 708) configured to position a first container (sodium bicarbonate container 709);
	A second container receptacle (interior compartment 707) configured to position a second container (sodium chloride container 710); and 
	A holding section configured to movably connect the container holder to the dialysis apparatus (see container holder which is configured to fit within dialysis apparatus ¶ 0022, ¶ 0104, ln. 1-4), 
	Wherein at least one partition wall (see walls 702 and 705) is arranged between the first container receptacle and the second container receptacle (see fig. 7A). 
Regarding claim 17, Lura discloses (fig. 7A) wherein at least a section of a first support surface (see bottom portion of interior compartment 708) of the first container receptacle is arranged lower than at least a section of a second support surface (see wall 702) of the second container receptacle (see fig. 7A), wherein the section of the first support surface is configured to position the first container (see fig. 7A), and wherein the second support surface is configured to position the second container (see fig. 7A), 
	Regarding claim 18, Lura discloses (fig. 7A) wherein at least a section of a first support surface (see bottom portion of interior compartment 708) of the first container receptacle and at least a section of a second support surface (see bottom portion of interior compartment 707) of the second container receptacle are arranged lower than a connecting section (see wall 703) between the first container receptacle and the second container receptacle (see fig. 7A). 
	Regarding claim 19, Lura discloses (fig. 7A) wherein at least a section of a first support surface of the first container receptacle (see bottom portion of interior compartment 708) or at least a section of a second support surface of the second container receptacle is arranged lower than a connecting section (see top section of wall 703) between the first container receptacle and the second container receptacle (see fig. 7A). 
Regarding claim 20, Lura discloses (fig. 7A) wherein an upper edge (see upper edge of wall 705) of the first container receptacle is higher than a second support surface (see wall 702) of the second container receptacle (see fig. 7A), and wherein the second support surface is configured to position the second container (see fig. 7A). 
Regarding claim 21, Lura discloses (fig. 4 and 7A) wherein the holding section comprises: a folding device (handle 715 folds), a shifting device (see lid 714 which shifts onto the container holder) and a releasable mounting device (¶ 0104, ln. 1-4, container holder is shaped to be releasably mounted to the dialysis apparatus).
Regarding claim 22, Lura discloses wherein the holding section comprises a releasable mounting device (¶ 0104, ln. 1-4, container holder is shaped to be releasably mounted to the dialysis apparatus).
	Regarding claim 26, Lura discloses (fig. 7A) wherein the first container receptacle and the second container receptacle each comprise an opening or a free interior with an annular cross-section (see fig. 7A).  
	Regarding claim 27, Lura discloses (fig. 7A) wherein the first container receptacle or the second container receptacle comprises an opening or a free interior with an annular cross-section (see fig. 7A).  
Regarding claim 28, Lura discloses (fig. 7A) wherein at least a section of the first support surface (see bottom portion of interior compartment 708) or at least a section of a second support surface of the second container receptacle is arranged lower than a connection section (see top section of wall 703) between the first container receptacle and the second container receptacle (see fig. 7A).
Regarding claim 29, Lura discloses (fig. 7A) wherein at least a section of a first support surface of the first container receptacle (see bottom portion of interior compartment 708) and at least a section of a second support surface of the second container receptacle (see bottom portion of interior compartment 707) are arranged lower than a connecting section (see top section of wall 703) between the first container receptacle and the second container receptacle (see fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lura, as applied to claim 14 above.
	Regarding claim 15, Lura discloses (fig. 7A, 7C) wherein the first container receptacle comprises: a drip pan (see closed bottom of first container receptacle, fig. 7C). 
While Lura does not teach explicitly teach that the drip pan is configured to collect liquid leaking or originating from the first container while the first container is in the first container receptacle, this limitation of claim 15 relates to a function of the drip pan, which, in this case, imparts no further limitations on the structure of the device. Thus, the drip pan of Lura is capable of collecting liquid leaking or originating from the first container while the first container is in the first container receptacle (see fig. 7C) since the first container receptacle comprises a closed bottom, and using the device for this purpose requires only routine skill in the art.
Regarding claim 16, Lura discloses (fig. 7A, 7C) wherein the second container receptacle comprises: a drip pan (see closed bottom of second container receptacle, fig. 7C). 
While Lura does not teach explicitly teach that the drip pan is configured to collect liquid leaking or originating from the second container while the second container is in the second container receptacle, this limitation of claim 16 relates to a function of the drip pan, which, in this case, imparts no further limitations on the structure of the device. The drip pan of Lura is capable of collecting liquid leaking or originating from the second container while the second container is in the second container receptacle (see fig. 7C) since the second container receptacle comprises a closed bottom, and using the device for this purpose requires only routine skill in the art.
	Regarding claim 23, Lura discloses (fig. 7A) wherein the holding section comprises at least one opening (see opening of the container holder formed between upwardly extending interior walls 702, 703 and 705, fig. 7A).
Lura fails to explicitly disclose that the at least one opening is configured to receive at least one of pins, push buttons, and securing pins.  
	However, Lura discloses that the receiving compartment of the dialysis apparatus can be sized and shaped complementary to the container holder (¶ 0105, ln. 1-9). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the at least one opening of Lura such that it is configured to receive at least one of pins, push buttons, and securing pins, in order to ensure that the container holder is only inserted in the proper orientation to align the containers with the proper fluid connectors, as suggested by Lura (¶ 0105, ln. 1-9). 
	Regarding claim 24, Lura fails to explicitly disclose wherein the at least one opening comprises at least one round opening and at least one keyhole-formed or tapered opening.  
	However, Lura discloses that the container holder can be various shapes (¶ 0105, ln. 1-5) and thus, the at least one opening could comprise at least one round opening and at least one keyhole-formed or tapered openings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening of Lura such that it comprises at least one round opening and at least one keyhole-formed or tapered opening, in order to provide the container holder with a shape that specifically aligns with the dialysis apparatus, as suggested by Lura (¶ 0105, ln. 1-9). 
	Regarding claim 25, Lura fails to explicitly disclose wherein the at least one opening comprises at least one round opening or at least one keyhole-formed or tapered opening.  
However, Lura discloses that the container holder can be various shapes (¶ 0105, ln. 1-5) and thus, the at least one opening could comprise at least one round opening or at least one keyhole-formed or tapered openings. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one opening of Lura such that it comprises at least one round opening or at least one keyhole-formed or tapered opening, in order to provide the container holder with a shape that specifically aligns with the dialysis apparatus (¶ 0105, ln. 1-9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lura et al. (Pub. No.: US 2017/0239410 A1) discloses a container holder for a dialysis apparatus. Lura et al. (Pub. No.: US 2017/0021079 A1) discloses a container holder for a dialysis apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781